


   EXHIBIT 10.7

COMMERCIAL SECURITY AGREEMENT




Borrower: UNILENS CORP. USA

   UNILENS VISION SCIENCES INC.

   10431 72ND STREET N.

   LARGO, FL 33777




 Lender:

HANCOCK BANK, a trade name of Whitney Bank COMMERCIAL HILLSBOROUGH/PINELLAS
FL      
2202 N, WESTSHORE BLVD

               TAMPA, FL  33607

 

Grantor:   UNILENS CORP. USA

 10431 72ND STREET N.

                 LARGO, FL   33777

 

THIS COMMERCIAL SECURITY AGREEMENT dated October 29, 2014, is made and executed
among UNILENS CORP.  USA  ("Grantor"); UNILENS CORP. USA and UNILENS VISION
SCIENCES  INC. ("Borrower"); and HANCOCK BANK, a trade name of Whitney Bank
("Lender").

 

GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender
a security interest in the Collateral  to  secure  the Indebtedness and agrees
that Lender shall have the  rights  stated  in  this  Agreement  with  respect
 to the  Collateral  in  addition  to  all  other  rights which  Lender  may
have by law.

 

COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Grantor is giving to  Lender  a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note and this
Agreement:

 

One (1) DAC-DLL Series IV/2-Axis Lens Lathe, Serial No. A1410001; along with all
accessories, attachments and software as more fully described on the attached
Exhibit "A"

 

In addition, the word "Collateral" also includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located;

 



(A)

All accessions, attachments, accessories, replacements of and additions to any
of the collateral described herein, whether added now or later.

 



(B)

All products and produce of any of the property described ln this Collateral
section.

 



(C)

All accounts, general intangibles, instruments, rents, monies, payments, and all
other rights, arising out of a sale, lease, consignment or other disposition of
any of the property described in this Collateral section.

 



(D)

All proceeds (including insurance proceeds) from the sale, destruction, toss, or
other disposition of any of the property described in this Collateral section,
and sums due from a third party who has damaged or destroyed the Collateral or
from that party's insurer, whether due to judgment, settlement or other process.

 



(E)

All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantor's right, title,
and interest in and to 811 computer software required to utilize, create,
maintain, and process any such records or data on electronic media.

 

1

--------------------------------------------------------------------------------



 

CROSS COLLATERALIZATION. In addition to the Note, this Agreement  secures  all
obligations,  debts  and  liabilities,  plus  interest  thereon,  of either
Grantor or Borrower to Lender, or any one or more of them, as well as all claims
by Lender against Borrower and Grantor or any one or more of them, whether now
existing or hereafter arising, whether related or unrelated to the  purpose  of
 the  Note,  whether  voluntary  or otherwise, whether due or not due, direct or
indirect, determined or undetermined, absolute or  contingent,  liquidated  or
 unliquidated,  whether Borrower or Grantor may be liable individually or
jointly with others, whether obligated as guarantor,  surety, accommodation
 party or otherwise, and whether  recovery  upon such amounts  may be or
hereafter may become  barred by any statute of  limitations,  and whether  the
 obligation to repay such amounts may be or hereafter may become otherwise
unenforceable.

 

BORROWER'S WAIVERS AND RESPONSIBILITIES. Except  as otherwise required under
this Agreement  or  by applicable  law,  (A)  Borrower agrees that Lender need
not tell Borrower about any action or inaction Lender takes  in connection with
this  Agreement;  (B)  Borrower  assumes the responsibility  for  being and
keeping informed about the  Collateral; and   (C)   Borrower  waives  any
defenses  that  may arise because of  any action or  inaction of  Lender,
 including  without  limitation any  failure  of  Lender  to  realize  upon the
 Collateral or  any  delay  by lender  in realizing upon the Collateral; and
Borrower agrees to remain liable under the Note no matter what action Lender
takes  or  fails  to  take  under  this Agreement.

 

GRANTOR'S  REPRESENTATIONS  AND  WARRANTIES.    Grantor  warrants  that:    (A)
   this  Agreement  is  executed  at  Borrower's  request  und  not at the
 request  of  Lender;   (B)    Grantor  has the  full  right, power  and
 authority  to  enter  into  this  Agreement  and  to  pledge  the  Collateral
to  Lender; (C) Grantor has established adequate means of obtaining from
Borrower on a continuing basis information about Borrower's financial condition;
and   (D)   Lender has made no representation to Grantor about Borrower or
Borrower's creditworthiness.

 

GRANTOR'S WAIVERS.  Grantor waives all requirements of presentment, protest,
demand, and notice of dishonor or non-payment to Borrower or Grantor, or any
other party to the Indebtedness or the Collateral. Lender may do any of the
following with respect to any obligation of any Borrower, without first
obtaining the consent of Grantor:  (A)  grant only extension of time for  any
payment,  (B)   grant any renewal,  (C)   permit any modification of payment
terms or other terms,  or (D)  exchange  or  release  any Collateral or  other
security.  No such act or failure to act shall affect Lender's rights against
Grantor or the Collateral.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Grantor authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow lender to protect lender's
charge and setoff rights provided in this paragraph.

 

GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With
respect to the Collateral, Grantor represents and promises to lender that:

 

Perfection of Security Interest. Grantor agrees to take whatever actions are
requested by Lender to perfect and continue Lender's security interest in the
Colla1eral. Upon request of Lender, Grantor will deliver to Lender any and all
of the documents evidencing or constituting the Collateral and Grantor will note
Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender. This is a continuing Security
Agreement and will continue in effect even though all or any part of the
Indebtedness is paid in full and even though for a period of time Borrower may
not be indebted to Lender.

 

Notices to Lender.  Grantor will promptly notify Lender in writing  at Lender's
address shown above  (or such other  addresses  as Lender may. designate from
time to time)  prior to any   (1)   change in Grantor's name;   (2)  change in
Grantor's assumed business name(s);   (3)   change in the  management  of the
 Corporation Grantor;   (4)   change  in the  authorized  signer(s);   (5)
  change in Grantor's  principal office address; (6)    change  in Grantor's
state  of  organization;    (7)    conversion of Grantor to a new  or different
type of business  entity; or   (8)   change  in any other aspect of Grantor that
directly or indirectly relates to any agreements between Grantor and Lender. No
change in Grantor's name or state at organization will take effect until after
Lender has received notice.


 

2



--------------------------------------------------------------------------------



 

No Violation.  The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.

 

Enforceability of Collateral. To the extent the Collateral consists of accounts,
chattel paper, or general intangibles, as defined by the Uniform Commercial
Code, the Collateral is enforceable in accordance with its terms, is genuine,
and fully complies with all applicable laws and regulations concerning form,
content and manner of preparation and execution, and all persons appearing to be
obligated on the Collateral have authority and capacity to contract and are in
fact obligated as they appear to be on the Collateral. There shall be no setoffs
or counterclaims against any of the Collateral, and no agreement shall have been
made under which only deductions or discounts may be claimed concerning the
Collateral except those disclosed to Lender in writing.

 

Location of the Collateral. Except in the ordinary course of Grantor's business,
Grantor agrees to keep the Collateral at Grantor's address shown above or at
such other locations as are acceptable to Lender. Upon Lender's request, Grantor
will deliver to Lender  in form satisfactory to Lender a schedule of real
properties and Collateral locations relating to Grantor's  operations, including
without limitation the following:   (1)   all real property Grantor owns or is
purchasing;   (2)    all real property Grantor is renting or leasing;   (3)
  all storage facilities Grantor owns, rents, leases, or uses; and  (4)  all
other properties where Collateral is or may be located.

 

Removal of the Collateral. Except in the ordinary course of Grantor's business,
Grantor shall not remove the Collateral from its existing location without
Lender's prior written consent.  Grantor shall, whenever requested, advise
Lender of the exact location of the Collateral.

 

Transactions Involving Collateral. Except for inventory sold or accounts
collected in the ordinary course of Grantor's business, or as otherwise provided
for in this Agreement, Grantor shall not sell, otter to sell, or otherwise
transfer or dispose of the Collateral. Grantor shall not pledge, mortgage,
encumber or otherwise permit the Collateral to be subject to any lien, security
interest, encumbrance, or charge, other than the security interest provided for
in this Agreement, without the prior written consent of Lender.  This includes
security interests even if junior in right to the security interests granted
under this Agreement.   Unless waived by Lender, all proceeds from any
disposition of the Collateral  (for whatever reason) shall be held in trust for
Lender and shall not be commingled with any other funds; provided however, this
requirement shall not constitute consent by Lender to any sale or other
disposition. Upon receipt, Grantor shall immediately deliver any such proceeds
to Lender.

 

Title. Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement. No financing statement covering any of
the Collateral is on tile in any public office other than those which reflect
the security interest created by this Agreement or  to  which  Lender  has
specifically consented. Grantor shall defend Lender's rights in the Collateral
against the claims and demands of all other persons.

 

Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause
others to keep and maintain the Collateral in good order, repair and condition
at all times while this  Agreement  remains in effect.  Grantor  further  agrees
 to  pay when due all claims  for work  done on, or services rendered or
material furnished in connection  with the  Collateral so  th8t  no lien or
encumbrance  may  ever  attach  to  or  be filed against  the Collateral.

 

Inspection of Collateral. Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.

 

3



--------------------------------------------------------------------------------

 

Taxes, Assessments and Liens.  Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, upon
any promissory note or notes evidencing the Indebtedness, or upon any of the
other Related Documents.  Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
 proceeding to contest the obligation  to pay and so long as Lender's interest
in the Collateral is not jeopardized
 in Lender's sole opinion.  If the Collateral is subjected to a lien
which is not discharged within fifteen (15) days, Grantor shall deposit with
Lender cash, a sufficient corporate surety bond or other security satisfactory
to Lender  in  an  amount  adequate to provide for the discharge of the lien
plus any interest, costs, reasonable attorneys' fees or  other charges that
could accrue as a result of foreclosure or sale of the Collateral.  In any
contest Grantor shall defend  itself and Lender and shall satisfy any final
adverse judgment before enforcement against the Collateral. Grantor shall name
Lender as an additional obligee under any surety bond furnished in the contest
proceedings.  Grantor further agrees to furnish Lender with evidence that such
taxes, assessments, and governmental  and other charges have been paid in full
and in a timely  manner.  Grantor may withhold any such payment or may elect to
contest any  lien if Grantor is in good faith conducting an
appropriate proceeding to contest the obligation to pay and so long as Lender's
interest in the Collateral is not jeopardized.

 

Compliance with Governmental Requirements. Grantor shall comply promptly w'1th
all laws, ordinances, rules and regulat'1ons of all governmental authorities,
now or hereafter in effect, applicable to the ownership, production,
disposition, or use of the Collateral, including all Jaws or regulations
relating to the undue erosion of highly-erodible land or relating to the
conversion of wetlands for the production of an agricultural product or
commodity. Grantor may contest in good faith any such law, ordinance or
regulation and withhold compliance during any proceeding, including appropriate
appeals, so long as Lender's interest in the Collateral, in Lender's opinion, is
not jeopardized.

 

Hazardous Substances. Grantor represents and warrants that the Collateral never
has been, and never will be so long as this Agreement remains a lien on the
Collateral, used in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened
release of any Hazardous Substance. The representations and warranties contained
herein are based on Grantor's due diligence in invest'1gating the Collateral for
Hazardous Substances. Grantor hereby (1) releases and waives any future claims
against Lender for indemnity or contribution in the event Grantor becomes liable
for cleanup or other costs under any Environmental Laws, and (2) agrees to
indemnify, defend, and hold harmless Lender against any and all claims and
losses resulting from a breach of this provision of this Agreement. This
obligation to indemnify and defend shall survive the payment of the Indebtedness
and the satisfaction of this Agreement.

 

Maintenance of Casualty Insurance. Grantor shall  procure  and  maintain  all
 risks  insurance,  including without limitation fire, theft and liability
coverage together with such other insurance as Lender may require with respect
to the Collateral, in form, amounts, coverages and basis reasonably acceptable
to Lender and issued by a company or companies reasonably acceptable to Lender.
Grantor, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory  to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
ten (10) days' prior written notice to Lender and not including any disclaimer
of the insurer's liability for failure to give  such a notice. Each insurance
policy also shall include an endorsement providing that coverage in favor of
Lender will not be impaired in any way by any act, omission or default of
Grantor or any other person.  In connection with all policies covering assets in
which Lender holds or is offered a security interest, Grantor will
provide Lender with such loss payable or other endorsements as Lender may
require. If Grantor at any time fails to obtain or  maintain any insurance
as required under this Agreement, Lender may (but shall not be obligated to)
obt8in such insurance as Lender deems appropriate, including if Lender so
chooses "single  interest insurance," which will cover only Lender's interest in
the Collateral.

 

4



--------------------------------------------------------------------------------

Application of Insurance Proceeds. Grantor shall promptly  notify  Lender  of
 any  Joss or damage  to the  Collateral if the estimated  cost  of repair or
 replacement exceeds 5000.00, whether or not such casualty or loss is covered by
insurance. Lender may make proof of loss if Grantor fails to do so within
fifteen (15) days of the casualty. All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be held by Lender as part
of the Collateral. If Lender consents to repair or replacement of the damaged or
 destroyed Collateral, Lender shall, upon satisfactory proof of  expenditure,
 pay or  reimburse  Grantor from the proceeds for  the  reasonable cost of
repair or restoration. If Lender does not consent to repair or replacement of
the Collateral, Lender shall retain a sufficient amount of the proceeds to pay
all of the Indebtedness, and shalt pay the balance to Grantor. Any proceeds
which have not been disbursed within six (6) months after their receipt and
which Grantor has not committed to the repair or restoration of  the Collateral
 shall  be used to prepay the Indebtedness.

 

Insurance Reserves. Lender may require Grantor to maintain with Lender reserves
for payment of insurance premiums, which reserves shall be created by monthly
payments from Grantor of a sum estimated by Lender to be sufficient to produce,
at least fifteen (15) days before the premium due date, amounts at least equal
to the insurance premiums to be paid. If fifteen (15) days before payment is
due, the reserve funds are insufficient Grantor shall upon demand pay any
deficiency to Lender. The reserve funds shall be held by Lender as a general
deposit and shall constitute a non-interest-bearing account which Lender may
satisfy by payment of the insurance premiums required to be paid by Grantor as
they become due. Lender does not hold the reserve funds in trust for Grantor,
and Lender is not the agent of Grantor for payment of the insurance premiums
required to be paid by Grantor. The responsibility for the payment of premiums
shall remain Grantor's sole responsibility.


 

Insurance Reports. Grantor, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such information as Lender
may reasonably request including the following: (1) the name of the insurer; (2)
the risks insured; (3)  the amount of the policy; (4) the property insured; (5)
the then current value on the basis of which insurance has been obtained and the
manner of determining that value; and (6) the expiration date of the policy. In
addition, Grantor shall upon request by Lender (however not more often than
annually) have an independent appraiser satisfactory to Lender determine, as
applicable, the cash value or replacement cost of the Collateral.

 

Financing Statements. Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest. At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property. Grantor will pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs. Grantor irrevocably
appoints Lender to execute documents necessary to transfer title if there is a
default.  Lender may file a copy of this Agreement as a financing statement.

 

GRANTOR'S RIGHT TO POSSESSION. Until default, Grantor may have possession of the
tangible personal property and beneficial use of all the Collateral and may use
it in any lawful manner not inconsistent with this Agreement or the Related
Documents, provided that Grantor's right to possession and beneficial use shall
not apply to any Collateral where possession of the Collateral by Lender is
required by law to perfect Lender's security interest in such Collateral. If
Lender at any time has possession of any Collateral, whether before or after an
Event of Default, Lender shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral if Lender takes such action for
that purpose as Grantor shall request or as Lender, in Lender's sole discretion,
shall deem appropriate under the circumstances, but failure to honor any request
by Grantor shall not of itself be deemed to be a failure to exercise reasonable
care. Lender shall not be required to take any steps necessary to preserve any
rights in the Collateral against prior parties, nor to protect, preserve or
maintain any security interest given to secure the Indebtedness.

 

5



--------------------------------------------------------------------------------

 

LENDER'S EXPENDITURES.   If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents,  including
 but  not  1imited  to  Grantor's  failure  to discharge or pay when due any
amounts Grantor is required to discharge or pay under this Agreement or  any
 Related  Documents,  Lender on Grantor's behalf may (but shall not be obligated
to) take any action that  Lender  deems  appropriate,  including  but  not
limited  to discharging  or paying all taxes, liens, security interests,
encumbrances and other claims, at any time levied or placed on the Collateral
and paying all costs for insuring, maintaining and preserving the Collateral.
All such expenditures incurred or paid by Lender for such purposes will then
bear interest  at the rate charged under the Note from the date incurred or paid
by Lender to the date of repayment by Grantor. All such expenses will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C)  be
treated as a balloon payment which will be due and payable at the  Note's
maturity.  The Agreement also will secure payment of these amounts.  Such right
shall be in addition to all other rights and remedies to  which  Lender  may  be
 entitled  upon Default.

 

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default.  Borrower fails to make any payment when due under the
Indebtedness.

 

Other Defaults.  Borrower or Grantor fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Agreement or in
any of the Related Documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower or Grantor.

 

Default in Favor of Third Parties. Borrower or Grantor defaults under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Borrower's or Grantor's property or ability to perform their
respective obligations under this Agreement or any of the Related Documents.


 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or Grantor or on Borrower's or Grantor's behalf under this
Agreement or the Related Documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.

 

Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (Including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Insolvency. The dissolution or termination of Borrower's or Grantor's existence
as a going business, the insolvency of Borrower or Grantor, the appointment of a
receiver for any part of Borrower's or Grantor's property, any assignment for
the benefit of creditors, any type of creditor workout, or the commencement of
any proceeding under any bankruptcy or insolvency laws by or against Borrower or
Grantor.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by  any  creditor  of  Borrower or  Grantor  or by any
governmental  agency  against  any  collateral  securing the Indebtedness. This
includes a garnishment of any of Borrower's or Grantor's accounts, including
deposit accounts, with Lender. However, this Event of Default shall not apply
 if there is a good faith dispute by Borrower or Grantor as to the validity  or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower or Grantor gives Lender written notice of the
creditor or forfeiture proceeding  and deposits  with  Lender  monies  or  a
 surety  bond for the  creditor  or forfeiture  proceeding,  in an amount
 determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or guarantor, endorser, surety, or accommodation party dies or
becomes incompetent or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.

 

6



--------------------------------------------------------------------------------

Adverse Change. A material adverse change occurs in Borrower's or Grantor's
financial condition, or Lender believes the prospect of payment or  performance
of the Indebtedness is impaired.

 

RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Delaware Uniform Commercial Code.  In addition and without
limitation, Lender may exercise any one  or more of the following  rights and
remedies:

 

Accelerate Indebtedness. Lender may declare the entire Indebtedness, including
any prepayment penalty which Borrower would be required to pay, immediately due
and payable, without notice of any kind to Borrower or Grantor.

 

Assemble Collateral. Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral. Lender may require Grantor to assemble the
Collateral and make it available to Lender at a place to be designated by
Lender. Lender also shall have  full  power  to  enter  upon the  property  of
 Grantor  to  take  possession  of  and remove the Collateral. If the Collateral
contains other goods not covered by this Agreement  at  the  time  of
 repossession,  Grantor  agrees Lender may take such other goods,  provided that
Lender makes reasonable efforts to return them to Grantor  after  repossession.

 

Sell the Collateral. Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender's own name or
that of Grantor. Lender may sell the Collateral at public auction or private
sale. Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantor, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made. However, no notice need be provided to any
person who, after Event of Default occurs, enters into and authenticates an
agreement waiving that person's right to notification of sale.  The requirements
of reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition. All expenses relating to  the
 disposition  of  the  Collateral,  including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become  a part of  the  Indebtedness secured by this Agreement  and shall
be payable on demand, with interest at the Note rate from date of expenditure
 until repaid.


 

Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness.  The receiver
may serve without bond if permitted by law.  Lender's right to the appointment
of a receiver shall exist whether or not the apparent value of the Collateral
exceeds the Indebtedness by a substantial amount.  Employment by Lender shall
not disqualify n person from serving as a receiver.

 

Collect Revenues, Apply Accounts. Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the Collateral.
Lender  may at any time  in Lender's  discretion  transfer  any  Collateral
 into  Lender's  own name or  that  of  Lender's  nominee and receive the
payments, rents, income, and revenues therefrom and hold the  same  as  security
 for  the  Indebtedness  or  apply  it  to payment of the Indebtedness in such
order of preference as Lender may determine. In so far as the Collateral
consists of accounts, general intangibles, insurance policies, instruments,
chattel paper, chases in  action,  or  similar  property,  Lender  may  demand,
 collect,  receipt  for, settle, compromise, adjust, sue for, foreclose, or
realize on the Collateral as Lender may  determine,  whether  or  not
 Indebtedness  or Collateral is then due. For these purposes, Lender may, on
behalf of and in the name  of  Grantor,  receive,  open  and  dispose  of  mail
addressed to Grantor; change any address to which moil and payments are to be
sent; and endorse notes, checks, drafts, money orders, documents of title,
 instruments  and  items  pertaining to  payment,  shipment,  or  storage  of
 any  Collateral.  To facilitate collection, Lender may notify account debtors
and obligors on any Collateral to make payments directly to Lender.

 

7



--------------------------------------------------------------------------------

Obtain Deficiency. If Lender chooses to sell any or all  of  the  Collateral,
 Lender  may  obtain a  judgment  against  Borrower  for  any  deficiency
remaining on the Indebtedness due to Lender after application of all amounts
received from the  exercise  of  the  rights  provided  in  this Agreement.
Borrower shall be liable for  a  deficiency  even  if  the  transaction
 described  in  this  subsection  is  a  sale  of  accounts  or  chattel paper.

 

Other Rights and Remedies. Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time. In addition, Lender  shall  have  and  may  exercise
 any  or  all  other  rights  and remedies it may have available  at law, in
equity, or otherwise.

 

Election of Remedies. Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

 

FINANCIAL STATEMENTS. Grantor agrees to provide to Lender upon request, but in
any event on at least an annual basis, true and correct current financial
statements in form and substance satisfactory to Lender. The financial
statements shall include, among other things, detailed information regarding (i)
any entities, such as corporations, partnerships, or limited liability companies
in which the Grantor is the majority owner and (ii) any entities in which
Grantor is not the majority owner, but for which Grantor is directly or
contingently liable on debts or obligations of any kind incurred by those
entities. All financial statements or records submitted to Lender via
electron'1c means, including, without limitation by facsimile, open internet
communications or other telephonic or electronic methods, including, without
limitation, documents in Tagged Image Format Files ("TIFF") or Portable Document
Format ("PDF") shall be treated as originals, fully binding and with full legal
force and effect and the parties waive any rights they may have to object to
such treatment. The Lender may rely on all such records in good faith as
complete and accurate records produced or maintained by or on behalf of the
party submitting such records.


 

WAIVER OF JURY TRIAL. Borrower and Lender  knowingly, voluntarily  and
 irrevocably  waive,  to  the fullest  extent  permitted  by  applicable  law,
any and all rights either may have to trial by jury in any legal proceeding
based on, arising out of, or in any way related to: this Agreement, the
obligations, any notes, loan agreements, or any other loan document or agreement
executed or contemplated to be executed in connection with any  of  the
 obligations;  or  any  of  the  transactions  contemplated  hereby  or
 thereby.   This jury waiver  also  applies  to  any  claim,  counterclaim,
course of action or demand arising from or related to (i) any course of conduct,
course of dealing, or relationship of Borrower, any obligor, or any other person
with Lender or any employee, officer, director or assignee of Lender in
connection with the  obligations; or (ii) any statement (whether verbal or
written) or actions of any person by or on behalf of Lender to Borrower, any
obligor, or any other person in connection with the obligations, regardless of
whether such cause of action or demand arises by contract, tort or otherwise.
Borrower hereby acknowledges that this waiver of jury trial is a material
inducement to the Lender in extending credit to the Borrower, that the Lender
would not have extended such credit without this jury trial waiver, and that
Borrower has been represented by an attorney or has had an opportunity to
consult with an attorney in connection with this jury trial waiver and
understands the legal effect of this waiver.   Borrower further certifies that
no person has represented  to  it, expressly  or  otherwise,   that  Lender  or
 any  other  person  would  not,  in  the  event  of  a  legal  proceeding,
 seek  to  enforce  the foregoing waiver.

 

8



--------------------------------------------------------------------------------

ADDITIONAL MEANING OF THE WORD COLLATERAL. To the extent permitted by applicable
law, when used in this Agreement,  the meaning of the word "Collateral" shall
include, in addition to and without limiting  the  definition  ascribed  to  the
 word  "Collateral"  herein,  all  property  of Grantor  and/or  Borrower  of
 every  nature or  kind  whatsoever  owned  by  Grantor  and/or  Borrower  or
 in which  Grantor  and/or  Borrower  has  an interest, that is now or hereafter
on deposit with, in the possession of, under the control of, or held by Lender
in definitive form, book entry form, or in safekeeping, custodian accounts or
securities accounts, including, without limitation, deposit accounts, money,
funds on deposit in checking, savings, custodian and other accounts,
instruments, negotiable instruments, certificates of deposit. commercial paper,
stocks, bonds, treasury bills and other securities, investment property,
financial  assets,  security  entitlements,  insurance  policies, documents,
 documents  of title, payment intangibles, goods, chattel paper, and any general
intangibles not previously listed, but excluding IRA, pension, and  other
tax-deferred accounts. All above types of collateral shall have the meaning
provided in UCC Rev. Art. 9, as adopted and revised in the state that governs
this Agreement.

 

ADDITIONAL INFORMATION REGARDING LENDER. Hancock Bank is the trade name used by
Whitney Bank, a Mississippi chartered banking corporation, in providing banking
products and services through  its  locations  in Mississippi,  Alabama,  and
 Florida. All obligations hereunder are due and payable to Whitney Bank.

 

MISCELLANEOUS   PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

 

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shalt be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's
costs and expenses, including  Lender's  reasonable attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Grantor
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender's reasonable attorneys' fees and legal expenses whether or not there is a
lawsuit, including reasonable attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Lender may also recover from Grantor all court, alternative dispute resolution
or other collection costs (including, without limitation, fees and charges of
collection agencies) actually incurred by Lender.

 

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Governing Law. With respect to procedural matters related to the perfection and
enforcement of Lender's rights against the Collateral, this Agreement will be
governed by federal law applicable to Lender and to the extent not preempted by
federal law, the laws of the State of Delaware. In all other respects, this
Agreement will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of Florida without
regard to its conflicts of law provisions. However, if there ever is a question
about whether any provision of this Agreement is valid or enforceable, the
provision that is questioned will be governed by whichever state or federal law
would find the provision to be valid and enforceable. The loan transaction that
is evidenced by the Note and this Agreement has been applied for, considered,
approved and made, and all necessary loan documents have been accepted by Lender
in the State of Florida.

 

Choice of Venue. If there is a lawsuit, Grantor  agrees  upon Lender's request
to submit  to the jurisdiction  of the courts of  HILLSBOROUGH OR PINELLAS
County, State of Florida.

 

Joint and Several Liability. All obligations of Borrower and Grantor under this
Agreement  shall  be joint  and  several,  and  all references  to Grantor shall
mean each and every Grantor, and all references to Borrower shall mean each  and
every  Borrower.  This means that  each Borrower and Grantor signing below is
responsible for all obligations in  this Agreement. Where any one or  more  of
 the  parties  is  a corporation, partnership, limited liability company or
similar entity, it is not necessary  for  Lender  to  inquire  into  the  powers
 of  any  of  the officers, directors, partners, members, or other agents acting
or purporting  to  act  on  the  entity's  behalf,  and  any  obligations  made
 or created in reliance upon the professed exercise of such powers shall be
guaranteed under this Agreement.

 

9



--------------------------------------------------------------------------------

No Waiver by Lender, Lender shall not be deemed to have waived any  rights under
this Agreement  unless such waiver  is given in writing and signed by Lender. No
delay or omission on the  part of  Lender  in exercising  any  right shall
operate  as  a  waiver  of such right or  any other right. A waiver by Lender of
a provision of this Agreement shall not prejudice or constitute  a  waiver  of
 Lender's  right otherwise  to demand strict compliance with that provision or
any other  provision  of  this  Agreement.  No prior waiver by  Lender,  nor
 any  course  of dealing between Lender and Grantor, shall constitute a waiver
of any of Lender's rights or of any of Grantor's obligations as to any future
transactions. Whenever the consent of Lender  is required under this  Agreement,
 the granting  of  such consent  by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent  is  required  and
 in  all  cases  such  consent  may  be granted or  withheld  in the sole
discretion of  Lender.

 

Notices. Any notice required to be given under this  Agreement  shall  be given
 in writing,  and  shall  be  effective  when  actually  delivered, when
actually received  by  telefacsimile  (unless  otherwise  required  by  law),
when  deposited  with  a  nationally  recognized  overnight  courier, or, if
mailed, when  deposited  in the  United States  mail, as  first  class,
 certified or registered mail postage  prepaid, directed  lo the addresses shown
near the beginning of this Agreement. Any party may change its address for
notices under this Agreement by giving formal written notice to the other
parties, specifying that the purpose of the notice is to change the party's
address. For notice purposes, Grantor agrees to keep Lender informed at all
times of Grantor's current address. Unless otherwise provided or required by
law, if there is more than one Grantor, any notice given by Lender to any
Grantor is deemed to be notice given to all Grantors.

 

Power of Attorney. Grantor hereby appoints Lender as Grantor's irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties. Lender may at any
time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement. Grantor will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender's security interest in the Collateral.

 

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. !f feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement.  Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

 

Successors and Assigns. Subject to any limitations stated in this Agreement on
transfer of Grantor's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor's successors with reference to this Agreement
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Agreement or liability under the
Indebtedness.

 

Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full.

 

Time is of the Essence.  Time is of the essence in the performance of this
Agreement.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code:


 

10



--------------------------------------------------------------------------------

Agreement.  The word "Agreement" means this Commercial Security Agreement, as
this Commercial Security Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Commercial Security
Agreement from time to time.

 

Borrower. The word "Borrower" means UNILENS CORP. USA and UNILENS VISION
SCIENCES INC. and includes all co-signers and co-makers signing the Note and all
their successors and assigns.

 

Collateral. The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.

 

Default.  The word "Default" means the Default set forth in this Agreement in
the section titled "Default".

 

Environmental Laws. The words "Environmental Laws" mean any and  EJII  state,
 federal  and  local  statutes,  regulations  and  ordinances relating to the
protection of human health or the environment, '1nclud'1ng without !im'1tation
the Comprehens'1ve Environmental Response, Compensation, and Liability Act of
1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund
Amendments and Reauthorization Act of 1986, Pub.  L. No. 99-499  ("SARA"), the
 Hazardous  Materials  Transportation  Act,  49  U.S.C. Section  1801, et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or
other applicable state or  federal  laws,  rules,  or regulations  adopted
pursuant thereto.

 

Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.

 

Grantor. The word "Grantor" means UNILENS CORP. USA.

 

Guaranty. The word "Guaranty" means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.

 

Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human
 health or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Indebtedness. The word "Indebtedness" means any amounts Grantor and/or Borrower,
or any one of them, owe to Lender. whether  owed now or later, under the Note,
this Agreement, the Related Documents, the Cross-Collateralization  provision
 above,  and/or  otherwise, including all principal, interest, costs, expenses,
fees, Including attorneys' fees, and all other charges for which Grantor and/or
Borrower, or any one of them, are responsible thereunder. The word
"Indebtedness" shall include, without limitation, all obligations of Grantor
and/or Borrower, or any one of them, to Lender on promissory notes, checks,
overdrafts, letter of credit agreements, endorsements and continuing guaranties,
and agreements with respect to any swap, forward, future, or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more interest rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value.

 

Lender.  The word "Lender" means HANCOCK BANK, a trade name of Whitney Bank, its
successors and assigns.

 

Note. The word "Note" means the Note dated October 29, 2014 and executed by
UNILENS CORP. USA and UNILENS VISION SCIENCES INC. in the principal amount of
$300,000.00, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of, and substitutions for the note or credit
agreement.

 

Property. The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.


 

11



--------------------------------------------------------------------------------

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements  and documents, whether  now
 or hereafter existing, executed  in connection with the  Indebtedness.

 

BORROWER AND GRANTOR HAVE READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
COMMERCIAL SECURITY AGREEMENT AND AGREE TO ITS TERMS. THIS AGREEMENT IS DATED
OCTOBER 29, 2014.

 

THIS AGREEMENT IS DELIVERED UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS
AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.

 

GRANTOR:

 

UNILENS CORP. USA

 

By: /s/ Michael J. Pecora  (Seal)

       MICHEAL J. PECORA, PRESIDENT OF UNILENS CORP. USA

 

BORROWER:

 

UNILENS CORP. USA

 

By: /s/ Michael J. Pecora  (Seal)

       MICHEAL J. PECORA, PRESIDENT OF UNILENS CORP. USA

 

UNILENS VISION SCIENCES INC.

 

By: /s/ Joan L. Yori (Seal)

       JOAN L. YORI, VICE PRESIDENT OF UNILENS VISION SCIENCES INC.










 








12

 


 